     Case 2:18-cv-00635-TLN-CKD Document 33 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD SCOTT,                                    No. 2:18-cv-0635 TLN CKD P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA HEALTH CARE
      FACILITY,
15
                         Defendant.
16

17

18           On October 29, 2020, plaintiff’s amended complaint was dismissed with leave to amend.

19   Plaintiff was granted until February 1, 2021 to file a second amended complaint and has not done

20   so. Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   time /////

28   /////
                                                       1
     Case 2:18-cv-00635-TLN-CKD Document 33 Filed 02/11/21 Page 2 of 2


 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: February 10, 2021
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     scot0635.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
